                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     HITACHI KOKUSAI ELECTRIC INC., et                  Case No. 17-cv-06880-BLF
                                         al.,
                                   8
                                                        Plaintiffs,                         ORDER DENYING PLAINTIFFS’
                                   9                                                        MOTION FOR AN EXTENSION OF
                                                 v.                                         TIME PURSUANT TO CIVIL LOCAL
                                  10                                                        RULE 6-3
                                         ASM INTERNATIONAL, N.V., et al.,
                                  11                                                        [Re: ECF 120]
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiffs’ Motion for an Extension of Time (“Motion”) pursuant to

                                  14   Civil Local Rule 6-3. Motion, ECF 120. Plaintiffs state that under the current Scheduling Order,

                                  15   Plaintiffs’ Damages Contentions are due on June 28, 2019, over a month before Defendants’

                                  16   Invalidity Contentions which are due on August 2, 2019. See Motion at 1; Scheduling Order at 1,

                                  17   ECF 117. Plaintiffs request that the Court extend the deadline for Plaintiffs to serve their

                                  18   Damages Contentions to September 23, 2019, because “Damages Contentions are usually due ‘50

                                  19   days after service of the Invalidity Contentions.’” See Motion at 1 (citing Patent L.R. 3-8).

                                  20   Defendants oppose, on the basis that Plaintiffs’ request “is unnecessary” and that Plaintiffs would

                                  21   not be prejudiced under the current Scheduling Order because “[t]here is no additional relevant

                                  22   damages discovery Plaintiffs are actually waiting for or need.” See Opp’n at 2, ECF 122. For the

                                  23   reasons stated below, Plaintiffs’ Motion is DENIED.

                                  24          A party seeking to amend a scheduling order must show “good cause” for such relief. Fed.

                                  25   R. Civ. P. 16(b)(4) (“A schedule may be modified only for good cause and with the judge’s

                                  26   consent.”). A “good cause determination focuses primarily on the diligence of the moving party.”

                                  27   Yeager v. Yeager, 2009 WL 1159175, at *2 (E.D. Cal. Apr. 29, 2009) (citing Johnson v. Mammoth

                                  28   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992)). Courts may take into account any resulting
                                   1   prejudice to the opposing party, but “the focus of the [Rule 16(b)] inquiry is upon the moving

                                   2   party’s reasons for seeking modification . . . [i]f that party was not diligent, the inquiry should

                                   3   end.” In re W. States Wholesale Nat. Gas Antitrust Litig., 715 F.3d 716, 737 (9th Cir. 2013) aff’d

                                   4   sub nom. Oneok, Inc. v. Learjet, Inc., 135 S. Ct. 1591 (2015) (quoting Johnson, 975 F.2d at 609).

                                   5          Here, Plaintiffs have not demonstrated diligence in seeking the requested modification. On

                                   6   March 14, 2019, the parties stipulated to modify Defendants’ deadline to disclose Invalidity

                                   7   Contentions to August 2, 2019 (the same day as Plaintiffs’ deadline to disclose Invalidity

                                   8   Contentions regarding counterclaim patents), while leaving the June 28, 2019 deadline for

                                   9   Damages Contentions for all patents in place. See Ex. A to Joint Stipulation, ECF 101-1. On

                                  10   March 15, 2019, the Court granted the parties’ Joint Stipulation incorporating those same

                                  11   deadlines. See ECF 102. On April 25, 2019, the parties again stipulated to the same deadlines in

                                  12   seeking a separate change to the Scheduling Order, see ECF 116-1, which the Court granted on
Northern District of California
 United States District Court




                                  13   April 26, 2019, see ECF 117. Thus, Plaintiffs have had the current schedule at their disposal for

                                  14   months prior to bringing the instant Motion.

                                  15          While Plaintiff argues that Patent Local Rule 3-8 was intended to give a plaintiff 50 days

                                  16   after service of the Invalidity Contentions to serve Damages Contentions, see Motion at 2, this rule

                                  17   merely provides that Damages Contentions are due “[n]ot later than 50 days after service of the

                                  18   Invalidity Contentions,” see Patent L.R. 3-8. In other words, Patent Local Rule 3-8 provides an

                                  19   ultimate deadline for service of Damages Contentions but does not prevent parties from stipulating

                                  20   to a different schedule with an earlier deadline, as is the case here. Plaintiffs contend that in

                                  21   stipulating to the current schedule, “Plaintiffs inadvertently omitted including a corresponding

                                  22   change to the due date for the Damages Contentions.” See Motion at 3. However, the current

                                  23   Damages Contentions deadline applies to both Plaintiffs and Defendants, and Plaintiffs do not

                                  24   argue that both sides inadvertently failed to adjust the deadline in the parties’ prior stipulations.

                                  25          In sum, Plaintiff’s Motion is hereby DENIED.

                                  26          IT IS SO ORDERED.

                                  27   Dated: June 12, 2019                              ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  28                                                     United States District Judge
                                                                                          2
